 
Exhibit 10.1

Exhibit Item 1


MEMORANDUM OF UNDERSTANDING




THIS MEMORANDUM OF UNDERSTANDING (“MOU”) dated May 31, 2011 (the “Effective
Date”) is entered into by and between Pomega Inc., with its principal offices
located at 58 Indian Rock Road, San Anselmo, CA 94960 ("Pomega") and mBeach
Software Inc. ("mBeach") with its principal offices located at 107 Hashmonaim
Rd., Tel Aviv 61202, Israel; each company a Party and together the “Parties”,
and is intended to set forth the basic understanding of the Parties regarding a
proposed business combination.     

 


RECITALS


WHEREAS, mBeach via its wholly owned subsidiary SCS Ltd. is developing the
SkinScan 650, a medical device to be used in physicians clinics to diagnose
certain classes of  skin cancer, and is the sole owner of related proprietary
technology, information and knowhow (the “Product”);


WHEREAS, mBeach is interested in entering into strategic investments in or
ventures  with companies engaged in businesses synergetic to its core business
in order to enhance shareholder value and attract more funding necessary to
complete the development of the Product and then to market the finished product
internationally;


WHEREAS, mBeach is a publicly traded company under the ticker: MBHS.PK and has
no current plans to “go-dark”, nor turn the company into a non- publicly traded
company (private);


WHEREAS, Pomega is a US cosmeceutical and nutraceutical company engaged in the
development, marketing and distribution of a proprietary line of wellness,
beauty and dermatological products sold under the brand Pomega5® and is the sole
owner of the product formulations, information and knowhow;


WHEREAS, Pomega is raising additional funds to launch its marketing and sales
campaign and to support certain marketing related R&D and clinical trials;


WHEREAS, the Parties agree that the present and future marketing efforts of
Pomega will be synergetic to the marketing efforts of SCS when its Product is
market ready; and


WHEREAS, the Parties agree that for the purposes of the transaction contemplated
hereunder the pre-money valuation of Pomega is US$5.950 million,


NOW, THEREFORE, in consideration of the representations, warranties, covenants,
promises, and other agreements contained herein and for good and valuable
consideration, the parties hereby agree as follows:




AGREEMENT


1.      Binding Effect of this
 
1.1        The recitals hereinabove are hereby incorporated by reference into
this MOU.


1.2        Binding Effect.  By signing this MOU, each Party agrees and
acknowledges that it wishes to enter into a business relationship with the other
Party referred to hereinafter as a limited consolidation. This MOU setting forth
the framework for the limited consolidation is intended to be a legally binding
agreement on the Parties regarding the subject matter described herein as of the
date hereof and until the MOU is terminated by its terms or until incorporated
into a more detailed agreement.


To avoid any doubt, if this MOU does not result in an agreed upon and executed
term sheet per section 1.4 below during the Term [defined below], or if a
Definitive Agreement [defined below} is not concluded by the Parties negotiating
in good faith prior to or upon the closing date of an investment, or if Pomega
exercises its right to unilaterally terminate this MOU per section 1.4 below,
this MOU shall be considered null and void, with no consequences to the Parties.
 
 
1

--------------------------------------------------------------------------------

 

 
1.3        Definitive Agreement. The Parties agree to provide full disclosure of
elements pertinent to the transaction and to negotiate in good faith the terms
and conditions of a comprehensive and definitive agreement based on this MOU
(the "Definitive Agreement") to be executed no later than the date of Closing on
an investment in mBeach which meets the minimum requirements set by the Parties.
The Definitive Agreement will require the approval of the Parties’ board of
directors acting on advice of legal counsel.
 
1.4        Term. This MOU shall be binding for a period of 4 (four) months
following the execution by the last Party to sign (“Term”). This MOU may be
extended beyond the Term by either: a) mutual agreement in writing of the
Parties, or, b) for another 1 (one) month, in the event mBeach secures an
investment term sheet, which must be pre-approved by both Parties, during this 4
months period for at least US$2 Million as straight equity or a committed equity
line, from credible third parties / investors to fund the budget requirements of
Pomega and SCS, as may be agreed to by the Parties. This MOU may be terminated
at any time by mutual agreement of both Parties, and unilaterally by Pomega,
upon the occurrence of a “material adverse change“ such as an SEC or FINRA
action against mBeach or its directors, a class action against mBeach, a lawsuit
against mBeach or SCS, or non-disclosure of a material fact.


1.5       Costs.   Except as provided hereafter in the following sentence, each
Party shall bear its own costs and expenses to include legal costs. mBeach
hereby commits to pay the costs of (and shall engage directly the service
providers to conduct) its own audit and the audit of Pomega Inc. as may be
required by US SEC rules, any appraisal to the extent required, any upfront due
diligence costs, all proxy fees to extent required, all filing fees with the SEC
or FINRA to the extent required and all costs to register the shares issuable to
the Pomega shareholders under the share swap described in Section 2 (a) below.
 
1.6       Joint efforts.    During the term of this MOU, mBeach and Pomega,
jointly, will engage in commercially reasonable efforts to locate and secure
from accredited third party investors at least US$2 million and maximum US$5
million to meet the financing needs to execute this limited consolidation and
the financing resources required for both Parties business activities. The
investment terms offered by the third party investor, and the final agreement,
must be approved by each Party.
 
1.7        Additional Terms.  The scope of the issuance, the schedules and the
amounts of funds to be raised shall be decided by mutual consent by Pomega and
mBeach, as provided in section 5 below.
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.8        No Shop.  During the term of this MOU neither Party shall seek
alternative direct investments in such Party or SCS without written consent of
the other Party.
 
2       The Contemplated Consolidation


The Parties agree that the limited consolidation will be achieved upon the
Closing on an investment in mBeach, which is intended to coincide with the
execution of the Definitive Agreement, in the following manner:


(a)  
The share swap part: Pomega’s shareholders will subscribe to purchase 21% of
newly issued common stocks of mBeach fully diluted post a first investment by a
third party investor in exchange for 21% of Pomega’s shareholders common stock,



(b)  
The cash investment:  Simultaneously, mBeach will subscribe to purchase 30%
shares of common stocks in Pomega for US$ 2.550 Million.  Shares for cash
invested shall be released from the Trust defined in Section 3 below only upon
full payment of $2.550 Million.



Bringing the total holding at closing by mBeach of Pomgea to 51% out of a
post-closing company valuation of Pomega of US$8.5 million.


All common shares issuable by mBeach under subsection (a) above shall carry
registration rights which could be exercised independently as [i] a demand
registration and / or [ii] as piggyback rights with the first third party
investor.


The balance of the funds raised at the closing will be used by mBeach to support
the R&D activities of SCS.


The Definitive Agreement will contain a share purchase agreement for the mBeach
shares (inclusive of registration rights) and a share purchase agreement for the
Pomega shares, each with the proper representations and warranties.


3.      Trust, the Set Up and the Exchange


3.1        The Trust.  Upon the execution of this MOU, The Parties shall set up
a Trust arrangement by a trustee to be nominated (the “Trustee”) who will be
instructed by the parties to act in accordance with a Trust Agreement to be
concluded along with the Definitive Agreement.


3.2        Shares held in Trust.  The Trustee will accept transfers of shares as
follows:  (a) Pomega and its shareholders will transfer onto the Trustee such
amount of Pomega shares equal to 51% of the issued share capital of Pomega on a
fully diluted basis, and (b) mBeach will issue onto the Trustee such amount of
newly issued shares of mBeach equal to 21% of mBeach shares of a fully diluted
basis following a first investment or tranche, as the case may be. These shares
shall be exchanged as provided in the Trust Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 

 
3.3        Action on behalf of Pomega.  The Trustee will be instructed by Mrs.
Tzeira Sofer as to the allocation and distribution of the 21% shares of mBeach
to the Pomega shareholders upon Closing.


3.4        Voting control of Pomega.  To allow the smooth operation of Pomega’s
business during the Term and following the Closing on an investment in mBeach,
in addition to an investment agreement between Pomega and mBeach which will
protect the rights of the minority shareholders of Pomega, Pomega upon notice
and consultation with mBeach shall enter into an employment agreement with Mrs.
Sofer to reflect her duties, responsibilities and contribution to the success of
Pomega as the CEO and President of the company,  and simultaneously shall issue
to Mrs. Sofer a single Preferred Share of $10 par value, which shall grant Mrs.
Sofer the following rights over the management and affairs of Pomega for so long
as she, or her assignee, holds or controls directly or indirectly via mBeach at
least 20% of the outstanding issued share capital of Pomega:


Affirmative rights:  Mrs. Sofer shall serve as the CEO, President and Chairman
of the Board of Pomega and shall have the right to appoint company officers
subject to consultation with mBeach, and the right to select and appoint at
least 2 members to the board of directors of Pomega out of 5 members and shall
have a right to veto 1 board member [in other words, one member will be
appointed by mutual consent].


Protective rights:  Mrs. Sofer shall have veto rights over [a] the sale,
licensing and disposition of assets of Pomega or its business or Pomega, [b]
borrowing and leasing, [c] raising additional capital for Pomega, [d] selection
of management of subsidiaries, [e] selection of subcontractors and production
facilities, [f] selection of a marketing plan for Pomega, [g] hiring
consultants, [h] approval of a budget, [i] amendments of Pomega’s certificate of
incorporation and/or by-laws, [h] declaration and payment of dividends, [j]
expenditures in excess of the budget, [k] selection of direct or indirect [via
mBeach] strategic partners to Pomega, [l] the selection of a location of the
headquarters of Pomega, and [m] whether or not to release  Pomega confidential
and proprietary information.
 
3.5        Board Representation.  Upon the execution of the Definitive
Agreement, and the presentation of a valid D&O Insurance Policy for mBeach, Mrs.
Sofer shall appoint a director on her behalf to the board of directors of mBeach
and mBeach will appoint a director to the board of directors of Pomega.
 
 
 
4

--------------------------------------------------------------------------------

 

 
3.6        Public Company.  Any decision by mBeach to become a non-public
company or a non-reporting company will require a majority of 60% of the shares
of mBeach entitled to vote. mBeach will commit to continue to maintain its
status as a publicly traded reporting company for at least 36 months after the
execution of the Definitive Agreement.
 
4.     Adjustments
 
The Parties agree to discuss in good faith adjustments to the agreed upon
holdings in Pomega or mBeach per Section 2 above to meet the requirements of a
third party investor, if his term sheet is approved by both Parties.


5.     Budgets.
 
The Parties shall mutually agree on a 3 years independent budget for SCS and for
Pomega, and on the cash requirements of each company for the first year of
operations following the Closing.


Since the funds raised via mBeach during the first 2 years are intended
primarily to acquire shares in Pomega per Section 2(b) and to support its
marketing efforts, the Parties agree that to the extent the investment by a
third party is made via a committed equity line allowing consecutive tranche
withdrawals, out of the first two withdrawals post-closing with an investor,
Pomega shall receive no less than $250,000 [unless the Parties agree in writing
otherwise].  The Parties shall mutually plan all future withdrawals based on
agreed upon budgets of each company and the performance of the mMeach shares on
the financial markets.


The Parties further agree that the cash needs of Pomega for the first and second
year shall be no less than US$2 Million[but no less than US$1.5 Million for the
first year] during which time Pomega will be expected to reach the milestones
set in the plan and agreed to by mBeach.


If Pomega’s cash flow requirements were to exceed US$ 2 Million the parties
shall discuss the options available to Pomega to raise  more money to include
Pomega borrowing from banks, Pomega raising equity or debt from third parties,
or Pomega borrowing from mBeach after mBeach raises more money for this purpose.


The terms of the loans from mBeach will include collateral, long term repayment
schedules, market rate interest, etc.


6.     Effective Date


This MOU is effective upon signature of the last of the Parties to sign and will
remain in effect unless and until terminated as provided under Section 1.4.
 
 
5

--------------------------------------------------------------------------------

 
 

 
7.     Amendments


This MOU may be modified or amended by written agreement among the Parties
hereto.
 
8.     Costs of Consultants.  Each party shall bear the cost of its own
consultants.


9.     Governing Law and Jurisdiction.  State of New York, disputes to be
handled via a binding arbitration.
 
The present MOU describes the general conditions and arrangements for future
cooperation between the Parties. It is legally binding on the parties. The exact
terms and conditions of this future cooperation will be negotiated in due course
and laid down in a Definitive Agreement.


Signature: /s/ Yossi Biderman
 
For mBeach Software, Inc.
 
 
Signature: /s/ Tzeira Sofer
 
For Pomega Inc.
 




6


--------------------------------------------------------------------------------



